Order entered August 24, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00925-CV

   HMS HOLDINGS CORP., HEALTH MANAGEMENT SYSTEMS, INC., AND HMS
                  BUSINESS SERVICES, INC., Appellant

                                                 V.

  PUBLIC CONSULTING GROUP, INC., JAMES GAMBINO, AND JASON RAMOS,
                             Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-09047

                                             ORDER
       Before the Court is appellants’ unopposed motion for extension of time to file their notice

of appeal. Appellants’ notice of appeal and appellees’ notices of cross-appeal shall be treated as

timely filed for jurisdictional purposes. TEX. R. APP. P. 26.3, 26.1(d).


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE